Per Curiam.
The action was to recover for provisions. The account was opened by the wife of the defendant below in 1928 and was continued until May 6th, 1930, when the defendant notified the plaintiff not to extend any further credit on his account. The goods were delivered from time to time to defendant’s home and payments were made, on account, until on May 6th, 1930, there remained an unpaid balance of $177.18.
The judge of the District Court, sitting without a jury, found in favor of the plaintiff below and from the resulting judgment the defendant below appeals.
Three grounds for reversal are urged.
1. That the court erred in permitting the offer in evidence of delivery slips.
From the state of case settled by the trial judge it appears—
“Plaintiff then testified that these delivery slips were his only records and the original records and that he kept no *11books, whereupon the court received, the slips in evidence sH * H5 >!< w
Under such circumstances we think they were properly admitted.
2. Error in refusal to nonsuit.
This motion was made upon the ground that there was no proof that the provisions were “necessaries.”
We are unable to understand how there can be any doubt that provisions used for food are not within the class of “necessaries” which the husband as the head of the family is legally required to provide and pay for.
3. The judgment is contrary to the weight of the evidence. This is not a proper ground of appeal.
The judgment will be affirmed, with costs.